                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CALLY TURNER,

        Plaintiff,

v.                                                                         No. 18-cv-1217 SMV/GJF

FORD MOTOR COMPANY;
TRW VEHICLE SAFETY SYSTEMS, INC.; and
TRW AUTOMOTIVE U.S. LLC;

        Defendants.

                           MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court sua sponte, following its review of the Complaint

[Doc. 1], filed by Plaintiff on December 26, 2018. The Court has a duty to determine whether

subject matter jurisdiction exists sua sponte. See Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842,

844 (10th Cir. 1988). The Court, having considered the Complaint, the applicable law, and being

otherwise fully advised in the premises, concludes that the Complaint fails to allege the necessary

facts of citizenship to sustain diversity jurisdiction. Therefore, the Court will order Plaintiff to file

an amended complaint no later than January 24, 2019, if the necessary jurisdictional allegations

can be made in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure.

                                             Background

        On December 26, 2018, Plaintiff filed her Complaint, asserting complete diversity between

Plaintiff and Defendants and asserting that the amount in controversy exceeded $75,000. [Doc. 1]

at 2–4. In support of her claim of diversity of citizenship, Plaintiff reports that she is a citizen of
Arizona and that Defendants are citizens of Delaware and/or Michigan. Id. at 2, 4. Of relevance

to this Order, Plaintiff alleges that:

                         4. Defendant TRW VEHICLE SAFETY SYSTEMS, INC.
                (“TRW VSSI”) is a Delaware corporation with its principal place of
                business located in Washington, Michigan. TRW VEHICLE
                SAFETY SYSTEMS, INC. is a wholly owned subsidiary of
                AUTOMOTIVE U.S. LLC.
                         5. Defendant TRW AUTOMOTIVE U.S. LLC. (“TRW
                AUTOMOTIVE”), the parent company of Defendant TRW VSSI,
                is a Delaware limited liability company. Defendant TRW
                AUTOMOTIVE maintains a registered agent and registered office
                in this State, Corporation Service Company, 123 East Marcy Street,
                Suite 101, Santa Fe, NM 87501, where TRW AUTOMOTIVE may
                be served with legal process in this case.
                         6. At all times relevant and for all relevant purposes herein,
                Defendant TRW VSSI acts a division of its parent company,
                Defendant TRW AUTOMOTIVE. For all acts alleged herein, TRW
                VSSI and TRW AUTOMOTIVE acted jointly as one entity, and are
                collectively referred to as “TRW.”

Id. at 2. Plaintiff makes no allegation about the citizenship of the members of TRW Automotive

U.S. LLC. See id.

                                           Legal Standard

        A plaintiff is required to assert the basis of subject matter jurisdiction in her complaint.

Fed. R. Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject matter

jurisdiction. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998).

Subject matter jurisdiction cannot be waived and thus may be raised by the parties or sua sponte

at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).




                                                   2
                                           Discussion

       District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). Determining the citizenship of a limited

liability company is different from determining the citizenship of a corporation under § 1332. A

corporation is deemed to be a citizen of the State in which it is incorporated and in which it

maintains its principal place of business. § 1332(c). Limited liability companies, however, are

treated as partnerships for citizenship purposes and are therefore citizens of each and every State

in which any member is a citizen. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d

1233, 1234 (10th Cir. 2015).

       Here, the facts set forth in the Complaint do not sufficiently establish the citizenship of

Defendant TRW Automotive U.S. LLC, because they fail to allege the citizenship of its members.

Plaintiff may amend her Complaint to properly allege the citizenship of the members of Defendant

TRW Automotive U.S. LLC.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff shall

amend her Complaint to properly allege diversity of citizenship, if such allegations can be made

in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure, no later than

January 24, 2019. If such an amended complaint is not filed by January 24, 2019, the Court may

dismiss this action without prejudice.

       IT IS SO ORDERED.
                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge
                                                3
